DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 15, 2022 has been entered. 

  Claims 1-32 and 41 were cancelled. Claims 33-40 and 42-49 remain pending in the application for examination, of which, claims 33 and 42-49 were amended.

Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 33 (line 13), claim 42 (line 15), how is “a neighboring cell” related to “a neighboring cell” cited on line 4 and line 5, respectively.

Claims 34-40 and 43-49 are rejected for being dependent on their respective base claims 33 and 42.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.


Claims 33, 37-40, 42, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in International Pub. No. EP 2 222 115 A1, hereinafter referred to as Iwamura, in view of Li et al. in US Pub. No. 2016/0302130 A1, hereinafter referred to as Li.



Regarding claim 33, Iwamura discloses a method executed by a user equipment (UE) (moblie station UE, Fig.2) comprising:
receiving, from a base station, one or more conditional handover configurations (receiving from radio base station a measurement rule specifying command that specifies addition or deletion of measurement rule, and a measurement object specifying command that specifies addition or deletion of measurement object at time of inter-frequency handover, e.g., conditional handover configurations, para.16 or para.75), each of the one or more conditional handover configurations, including (measurement rule includes, para.70):
information associated with a neighboring cell (specifying Measurement Rule to be used in handover destination cell, e.g., neighboring cell, [para.75] wherein measurement rule may be called reporting configuration [para.34]), and 
a handover condition comprising a measurement event based on a signal quality of at least one of a serving cell and the neighboring cell (determination condition is defined for determining whether or not to transmit a Measurement Report , on basis of a measurement result of a radio quality in an inter-frequency cell using a frequency different, e.g., neighboring cell, from that of cell currently in communication with mobile station UE, e.g., serving cell para.34);
storing the one or more conditional handover configurations (storing measurement rule and measurement object identification information, para.20);
performing handover monitoring according to one or more handover conditions of the one or more conditional handover configurations (measuring frequency whose radio quality is to be measured for handover, para.16, lines 10-20, or para.47 or para.53);
after determining that a handover condition of one conditional handover configuration of the one or more conditional handover configurations is met (when determination condition defined in Measurement Rule associated with Measurement Object is determined to be satisfied on basis of the radio qualities measured, para.16, lines 10-20, or para.55), executing a handover to a neighboring cell associated with the one conditional handover configuration (performing an inter-frequency handover on basis of measurement report, para.16).
Iwamura does not disclose releasing the stored one or more conditional handover configurations when the executing of the handover is successfully completed; which is known in the art and commonly applied in communications field for data communications, as suggested in Li’s disclosure as below.
Li, from the same field of endeavor, teaches releasing the stored one or more conditional handover configurations when the executing of the handover is successfully completed (after performing inter-frequency handover, UE may clear stored adjacent frequency information because frequency used after handover is different from frequency used before the handover, para.61).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to perform the handover according to conditions specified in handover configurations – which are stored when received --  then are  subsequently released when the handover successfully completes; thus achieving optimal handover processing while reducing consumed memory and processing overhead amount.

Regarding claim 37, Iwamura in view of Li disclose wherein transmitting, to the base station, a UEcapabilityinformation message to indicate support of conditional handover (reporting capability of inter-frequency measurement without compressed mode to an RNC, para.44); thus facilitating a prompt handover decision from base station by providing necessary mobile apparatus capability information to base station.

Regarding claim 38, Iwamura in view of Li disclose wherein each of the one or more handover conditions is configured by a measurement identifier, and the measurement identifier is used to identify a measurement configuration (see Fig.3 and Fig.4 of Iwamura).

Regarding claim 39, Iwamura in view of Li disclose wherein each of the one or more handover conditions is associated with a measurement report configuration containing information used to indicate the report configuration is for one handover condition (determining measurement report by use of condition identified by measurement rule, see para.52 in Iwamura).
Iwamura also discloses transmitting a Measurement Report to radio base station eNB, only when determining that determination condition is satisfied (see para.78 in Iwamura).
Thus, it would be obvious to imply that the UE does not perform a measurement report for the report configuration, in case of the determination condition is not satisfied; thus reducing traffic volume by only sending measurement report on cells/ frequencies that can be potentially serve as targets in handover.

Regarding claim 40, Iwamura in view of Li disclose wherein each of the one or more the handover conditions is associated with a measurement report ( first determination condition for determining, on the basis of radio quality measured by a first measurement, second determination condition is for determining, on basis of  radio quality measured by a second measurement, see para.19 in Iwamura).

Regarding claim 42, claim 42 is rejected for substantially same reason as applied to claim 33 above, except that claim 42 is in a device claim format, and wherein Iwamura [in claim 42] also discloses a user equipment (UE) (mobile station UE in Fig.2), comprising an inherent receiving circuitry, an inherent storage circuitry; and a handover circuitry (handover processing unit, element 16 in Fig.2), and a management circuitry (measurment information storage unit, element 13 in Fig.2) being implemented to carry out claimed functionalities.

Regarding claim 46-49, claims 46-49 are rejected for substantially same reason as applied to claims 37-40 above, respectively, except that claims 46-49 are in a device claim format.


Claims 34-35 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Li, as applied to claims 33 and 42 above, respectively, and further in view of Kuo in Pub. No. US 2012/0106510 A1, hereinafter referred to as Kuo.


Regarding claim 34, Iwamura in view of Li do not disclose wherein releasing the stored one or more conditional handover configurations is associated with an identifier upon receiving a Radio Resource Control (RRC) message containing the identifier; and the identifier is used to release a corresponding conditional handover configuration of the stored one or more conditional handover configurations; which is known in the art and commonly applied in communications field for data communications, as suggested in Kuo’s disclosure as below.
Kuo, from the same field of endeavor, teaches releasing the stored one or more conditional handover configurations is associated with an identifier upon receiving a Radio Resource Control (RRC) message containing the identifier (releasing Scell(s) according to sCellToReleaseList, e.g., identifier, including SCells configured to UE in the RRCConnectionReconfiguration message sent to UE, para.44-45); and the identifier is used to release a corresponding conditional handover configuration of the stored one or more conditional handover configurations (wherein sCellToReleaseList is used for UE to release all the potentially configured SCells, para.43); thus facilitating proper release in a timely manner.

Regarding claim 35, Iwamura in view of Li do not disclose wherein releasing the stored one or more conditional handover configurations upon receiving a Radio Resource Control (RRC) message that is used to indicate to the UE to enter into RRC inactive state; which is known in the art and commonly applied in communications field for data communications, as suggested in Kuo’s disclosure as below.
Kuo, from the same field of endeavor, teaches releasing the stored one or more conditional handover configurations upon receiving a Radio Resource Control (RRC) message that is used to indicate to the UE to enter into RRC inactive state (if an RRC connection is not established between UE and radio network, UE is in an RRC idle mode, para.22). 
Therefore, it is desirable that if a connection is not established, no configuration is involved – for the benefit of preventing from wasting processing resources.

Regarding claims 43-44, claims 43-44 are rejected for substantially same reason as applied to claims 34-35 above, respectively, except that claims 43-44   are in a device claim format.


Claims 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Li, as applied to claims 33 and 42 above, respectively, and further in view of Basu Mallick et al. in Pub. No. U.S. 2016/0174124 A1 (prior art of record), hereinafter referred to as Mallick.


Regarding claim 36, Iwamura in view of Li do not disclose wherein releasing the stored one or more conditional handover configurations upon radio link failure; which is known in the art and commonly applied in communications field for data communications, as suggested in Mallick’s disclosure as below.
Mallick, from the same field of endeavor, teaches radio link failure corresponds to no UE-based mobility (para.42) and upon detecting radio link failure, a node discards any current RN subframe configuration (para.50).
Therefore, it would be obvious to one of ordinary skill in the art to also discard stored conditional handover configuration upon radio link failure, for the current configuration is no longer applied -- while saving storage resources.


Regarding claim 45, claim 45 is rejected for substantially same reason as applied to claim 36 above, except that claim 45 is in a device claim format.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suga is cited to show that managing the handover configuration by using a first Radio Resource Control (RRC) message containing a handover command; and storing a handover configuration included in the first RRC message – would maintain communication with a source base station before a handover is executed while shortening data transmission interruption time, similar to the claimed invention. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     	

	

/C.Q.T./
/ALPUS HSU/Primary Examiner, Art Unit 2465